TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00536-CV


In re St. David's Healthcare Partnership, L.P. LLP d/b/a St. David's Hospital




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		The order of this Court dated October 3, 2007 staying (1)  the effect of the trial court's
denial of relator's motions to quash the depositions of Bonnie Clipper and Cynthia Duggins
and the motions for protective order, and (2) the depositions of Bonnie Clipper and Cynthia
Duggins is vacated.
		The petition for writ of mandamus is denied.

  
						G. Alan Waldrop, Justice
Before Justices Puryear, Pemberton and Waldrop
Filed:   October 4, 2007